Manning J.:
The circuit judge was correct in admitting the evidence, and in stating the law, which is too clear to admit- of doubt.
The statute of 1834 (Comp. L. §3289) did not give a married woman full power to control her separate property without the assent of her husband. It provided all property acquired by her before or after marriage should continue to be her separate property, and should not be liable for her husband’s debts, engagements, or liabilities; but prohibited her from giving, granting, or selling or removing it from the premises of her husband' without his consent, except authorized thereto by the judge of probate, &c.
By the act of 1855 (Comp. L. §3292), these restrictions are removed, and she is authorized to contract, sell, transfer, mortgage, convey, devise, or bequeath it, in the same manner, and with the like effect as if she were unmarried. The object of the Legislature, by this act- — -for the language is too clear, it seems to us, to admit of any doubt — was to give the wife the same power, in all respects, over her property that she had before marriage. That it was intended to release or emancipate such property from the common-law rights and dominion of the husband, is not only obvious from the language referred to, but from the additional fact that the statute also provides that actions may be brought by and against her in relation to such property as if she were unmarried. — Comp. L. §3294.
It follows, as a necessary consequence, that the authority given by her to defendants to remove the property, was competent evidence for defendants.
The judgment below must be affirmed.
All the Justices concurred.